Title: To Thomas Jefferson from M.M. Maslin, 17 May 1825
From: Maslin, M.M.
To: Jefferson, Thomas


 Dear Sir
Baltimore
May 17th 1825
Knowing that you take a deep interest in the affairs of the University of Virginia, I beg leave to offer for sale to that Institution thro’ you of some very valuable mathematical Instruments made by Lenoir at Paris for the French Company Established at Guyandotte in Virginia under Col. C. W. J. Jerome, which Company having failed, these articles have been taken under a deed of Trust—They are comprised of 2 or 3 Impro Quadrants, 2 or 3 Levels, of different kinds, one Sett of small Instruments & one Large Spy Glass, day & night, of greate power.If you are in want of such Instruments a more particular description shall be given you & the prices shall be made as low as the Original Cost of the same in Paris, without charges being added to said cost—The articles are all of very superior Workmanship & no doubt very valuable to any person who may want them for use—your reply will obligeYours very respectfully and very trulyM. M. Maslin